DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Claims 1-13, 16 and 17 are pending.

      Claims 14, 15 and 18-20 have been canceled previously.

 3.  Applicant’s Substitute Specification, filed 03/11/2022, has been entered.

                                                  REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance:  

    Upon consideration of the expressed abandonment of USSN 17/269,605, the previous provisional non-statutory double patenting of USSN 17/269,605 has been withdrawn.

         Due to high polymorphism of antibodies, the claimed antibodies that bind citrullinated histone 2A and/or 4 are deemed structurally distinct on the primary amino acid basis. 
     These particular anti-histone antibodies do not appear to known or taught in the prior art. 
     The prior art neither suggest or teach the particular anti-histone antibodies that bind citrullinated histone 2A and/or 4 having the exact chemical structure of the claimed antibodies.  
     In turn, the claims 1-13, 16 and 17 are deemed allowable.

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
March 15, 2022